Order entered April 20, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00782-CR

                         MUSTAPHA RAHMAN COKER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-32844-M

                                             ORDER
       Appellant’s April 17, 2018 motion for continuance and notice of hearing is before the

Court. We GRANT IN PART appellant’s motion to the following extent.

       We ORDER appellant’s counsel, Niles Illich, to send appellant copies of the clerk’s and

reporter’s records and to provide this Court, within FIFTEEN DAYS of the date of this order,

with written verification that the record has been sent to appellant.

       Appellant’s pro se response to the Anders brief shall be due by June 25, 2018.

       We DIRECT the Clerk of the Court to send copies of this order to counsel for the parties

and to Mustapha Rahman Coker.

                                                        /s/   LANA MYERS
                                                              JUSTICE